Citation Nr: 0821950	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder. 

3.  Entitlement to a higher initial evaluation for bronchial 
asthma, currently evaluated as noncompensable.

4.  Entitlement to a higher initial evaluation for residual 
scars, fractured mandible (claimed as facial/jaw injuries), 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  A hearing was held at the RO in June 
2005.  

In June 2005, the veteran requested service connection for 
dental care.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran claims that each of his knees suffered severe 
impact into a vehicle's lower steel dashboard at the time of 
a motor vehicle accident in service in December 1976.  A 
December 1976 to January 1977 service hospital narrative 
summary shows that he had complained of pain in both knees at 
the time of admission.  On service discharge examination in 
May 1979, he denied painful joints and cramps in his legs, 
and his knees and vascular system were normal.  

Concerning the veteran's knees, he complained of sore and 
stiff knees in December 1986.  The veteran had right knee 
tenderness and limited motion and right knee osteoarthritic 
changes were reported on private X-rays in November 2003.  
However, VA X-rays of his knees were normal on VA examination 
in November 2004 and the diagnosis was normal knees.  The 
claims folder was not available to the examiner and there had 
been some pain on patellar compression.  J.M. Masternick, 
M.D. indicated in June 2005 that the veteran most likely had 
internal derangement of the knees.

Concerning the veteran's legs, in January 1986, he reported 
that he had smoked a pack and a half of cigarettes per day 
for 13 years.  He denied varicose veins or phlebitis.  In 
August 1998, he was diagnosed with deep venous thrombosis.  A 
Doppler ultrasound was negative.  In October 2003, the 
veteran reported bilateral leg pain with swelling.  J.M. 
Masternick, M.D. indicated in October 2004 that the veteran 
had chronic venous insufficiency secondary to lower leg 
trauma, and that it resulted from the motor vehicle accident 
the veteran had in service.  On VA examination in November 
2004, the veteran's calves were big but there was no edema or 
tenderness.  The diagnosis was history of injury to legs, 
currently with bulky calf muscles and no symptoms.  The 
claims folder was not available.  

More information should be obtained before deciding the knee 
and leg condition claims.  VA examinations should be 
conducted as described below.  38 C.F.R. § 3.159 (2007).  

Bronchial asthma is rated in part based on medication use.  
Dr. Masternick indicated in September 2004 that the veteran 
was on albuterol and Singulaire and he added Advair, and on 
VA examination in November 2004, the examiner noted that the 
veteran was under private care and using Singulaire, Advair, 
and albuterol as needed.  As needed might be daily or less 
than daily, depending on the veteran's particular need.  A VA 
examination which clarifies the frequency of medications and 
treatment is needed.  The RO should also attempt to obtain 
all additional records of treatment the veteran has received 
for bronchial asthma since October 2003.  38 C.F.R. § 3.159. 

Residual scars from the veteran's service injuries are rated 
under 38 C.F.R. § 4.118.  Because of this, it is necessary to 
know more information about his scars than is currently 
contained in the claims folder.  The December 1976 to January 
1977 service hospital narrative summary indicates that the 
veteran had four sutured lesions on his lips and chin.  The 
November 2004 VA examination noted a 55 mm scar in the left 
submandibular region with multiple small scars above the 
supramental fold.  The veteran also maintains that he has 
other residuals associated with his service-connected 
disability, including bone problems and numbness.  
Accordingly, remand for an additional examination is 
necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran who has treated him 
for his claimed disabilities since 
October 2003, and then obtain all of 
those records of treatment.  

2.  Thereafter, schedule the veteran 
for a VA pulmonary examination.  The 
claims file and a separate copy of this 
remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  

Pulmonary function testing should be 
conducted, to include FEV1 and 
FEV1/FVC.  

The examiner should indicate whether 
the veteran requires intermittent 
inhalational or oral bronchodilator 
therapy; daily inhalational or oral 
bronchodilator therapy; or inhalational 
anti-inflammatory medication.

The examiner should also describe the 
number of courses of systemic (oral or 
parenteral corticosteroids) per year 
the veteran has required; whether he 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids 
or immuno-suppressive medications; 
whether at least monthly visits to a 
physician for required care of 
exacerbations are necessary; and 
whether there is more than one attack 
of asthma per week with episodes of 
respiratory failure.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
examination of his knees and legs.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should render an opinion 
as to whether the veteran has any 
current disability of his knees and 
legs, to include osteoarthritis, 
internal derangement of the knees, 
and/or chronic venous insufficiency.

If so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any current knee 
and/or leg disorder had its onset 
during service or is related to any in-
service disease or injury, including 
the motor vehicle accident in December 
1976.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for a VA 
examination to assess the residuals of 
his fractured mandible.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected residuals of a fractured 
mandible, to include scars and any 
orthopedic and neurological residuals.  

Photographs of the affected areas 
should be included with the examination 
report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the veteran's 
claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


